Citation Nr: 1610902	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-21 350	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for postural thoracic and shoulder pain, left.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for postural thoracic and shoulder pain, right.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision that denied the Veteran's application to reopen a previously denied claim for a bilateral shoulder condition.  


FINDING OF FACT

1.  The Veteran in this case served on active duty from July 1974 to December 1974.

2.  On March 4, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, or his or her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARK D. HINDIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


